UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1062



JAMES SLEVIN,

                                              Plaintiff - Appellant,

          versus


WACHOVIA INSURANCE SERVICES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-1565-1-WDQ)


Submitted:   June 22, 2005                 Decided:   August 2, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew G. Hjortsberg, BOWIE & JENSEN, L.L.C., Towson, Maryland,
for Appellant. Darrell R. VanDeusen, Clifford B. Geiger, KOLLMAN &
SAUCIER, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James    Slevin   appeals       the    district    court’s      order

dismissing his breach of contract action, in which he sought a

declaratory judgment from the district court regarding the parties’

rights under the employment agreement he entered into with Wachovia

Insurance Services, Inc. We have reviewed the parties’ briefs, the

joint appendix, and the supplemental joint appendix and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Slevin v. Wachovia Ins. Servs., Inc.,

No. CA-04-1565-1-WDQ (D. Md. Dec. 21, 2004).               We grant Slevin’s

motion to file an attachment to his reply brief and dispense with

oral   argument    because   the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -